885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Momodu Olando KABIA, Plaintiff-Appellant,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, John W. Welch,Jr., Defendants-Appellees.
No. 89-7084.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1989.Decided Sept. 13, 1989.

Momodu Olando Kabia, appellant pro se.
Before WIDENER, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Momodu O. Kabia appeals the district court's refusal to order Kabia's release on bond pending the outcome of deportation proceedings and the denial of relief as to certain claims made pursuant to 42 U.S.C. Sec. 1983.  Finding no error, we affirm.


2
The district court rejected Kabia's Sec. 1983 claims relating to denial of access to the courts while an inmate at Wicomico County Detention Center.  Because Kabia sought only injunctive relief, the claims were mooted upon his transfer from Wicomico.    See Magee v. Waters, 810 F.2d 451 (4th Cir.1987).


3
The decision to detain an alien pending a determination of deportability and to deny the alien release on bond is committed to the discretion of the Attorney General under 8 U.S.C. Sec. 1252(a).  The Attorney General's decision may be reviewed by the district court through habeas corpus for abuse of discretion.  Castaneda v. INS, 740 F.2d 9, 10 (8th Cir.1984).  It is the alien who bears the burden of proving such abuse.    United States ex rel. Barbour v. District Director, INS, 491 F.2d 573, 578 (5th Cir.), cert. denied, 419 U.S. 873 (1974).  In this case, Kabia made no showing whatsoever of an abuse of discretion by the Attorney General.  Rather, he simply requested that the district court exercise its discretion to order his release.


4
Accordingly, we affirm the district court's order dismissing this action without prejudice.  Kabia's motion for release on bond pending appeal is denied.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.